           Case 1:20-cv-03274-VM Document 83
                                          82 Filed 08/31/21
                                                   08/27/21 Page 1
                                                                 4 of 2
                                                                      5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


KDH CONSULTING GROUP LLC, directly
and derivatively on behalf of
ITERATIVE CAPITAL, L.P.,                                                    August 31, 2021

                              Plaintiff,
                                                  20 Civ. 3274 (VM)
              v.

ITERATIVE CAPITAL MANAGEMENT L.P.,
ITERATIVE CAPITAL GP, LLC, ITERATIVE              Amended Case Management Order
OTC, LLC (d/b/a“I2 TRADING” and
“ESCHER”), ITERATIVE MINING, LLC,
BRANDON BUCHANAN, and
CHRISTOPHER DANNEN,

                             Defendants.



This Court’s May 5, 2021, Case Management Order, ECF NO. 75, remains in effect,
except the remaining deadlines are amended as follows:

1.    All fact discovery is to be completed by: November 24, 2021.
2.    Depositions to be completed by: November 24, 2021.
3.    All expert discovery (ordinarily conducted following the completion of fact
      discovery) including parties' expert reports and depositions, witness lists and
      identification of documents pursuant to Fed. R. Civ. P. 26(a)(2), (3) and 35(b),
      is to be completed by:
      a.      Plaintiff: [2 months from end of fact discovery]
      b.      Defendant: [3 months from end of fact discovery]


TO BE COMPLETED BY THE COURT:

4.    The next Case Management Conference is scheduled for:
       In the event the case is to proceed to trial, a firm trial date and the deadline
for submission of the Joint Pretrial Order and related documents shall be scheduled
at the pretrial conference following either the completion of all discovery or the
Court's ruling on any dispositive motion.

                                           -1-
         Case 1:20-cv-03274-VM Document 83
                                        82 Filed 08/31/21
                                                 08/27/21 Page 2
                                                               5 of 2
                                                                    5




       The Joint Pretrial Order should be prepared in accordance with Judge
Marrero's Individual Practices. If this action is to be tried before a jury, proposed
voir dire and jury instructions shall be filed with the Joint Pretrial Order. No
motion for summary judgment shall be served after the deadline fixed for the Joint
Pretrial Order.


SO ORDERED:


DATED:     New York, New York
           31 ________,
               August 2021

                                                          ________________________

                                                          VICTOR MARRERO,
                                                          U.S.D.J




                                         -2-
